Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                                    18-CV-1296


 SAUDI AMERICAN PUBLIC RELATIONS AFFAIRS COMMITTEE, ET AL., APPELLANTS,

                                        v.

                INSTITUTE FOR GULF AFFAIRS, ET AL., APPELLEES.


                          Appeal from the Superior Court
                           of the District of Columbia
                                 (CAB-4709-18)

                    (Hon. Robert R. Rigsby, Associate Judge)

(Argued January 9, 2020                             Decided December 10, 2020)

      Ryan K. Hart for appellant.

      David M. Schwartz for appellee.

     Before EASTERLY, Associate Judge, and STEADMAN and FISHER, Senior
Judges. *




      *
        Senior Judge Fisher was an Associate Judge of the court at the time of
submission. His status changed to Senior Judge on August 23, 2020.
                                         2

      EASTERLY, Associate Judge:       A blogger published statements allegedly

made by appellant, Salman Al-Ansari, about appellees, the Institute for Gulf

Affairs (“IGA”) and Ali Al-Ahmed (together, the “IGA Parties”). Perceiving these

statements to be defamatory, the IGA Parties sued both Mr. Al-Ansari and his

organization,   the   Saudi   American    Public   Relations   Affairs   Committee

(“SAPRAC”). SAPRAC and Mr. Al-Ansari (together, the “SAPRAC Parties”)

filed a special motion to dismiss the IGA Parties’ suit under the District of

Columbia Anti-Strategic Lawsuits Against Public Participation Act (“D.C. Anti-

SLAPP Act”), D.C. Code §§ 16-5501 to -5505 (2012 Repl. & 2020 Supp.). The

trial court summarily denied the SAPRAC Parties’ motion based on its

determination that they had failed to make the requisite threshold “prima facie

showing that the claim at issue arises from an act in furtherance of the right of

advocacy on issues of public interest.” D.C. Code § 16-5502(b). We conclude that

the trial court erred both by failing to hold a hearing as required by § 16-5502(d),

and by concluding that the SAPRAC Parties failed to make out a prima facie case

under § 16-5502(b). Accordingly, we reverse and remand for further proceedings.
                                         3

                             I. The Anti-SLAPP Act



      A strategic lawsuit against public participation, or SLAPP, is “an action filed

by one side of a political or public policy debate aimed to punish or prevent the

expression of opposing points of view.” Competitive Enter. Inst. v. Mann, 150
A.3d 1213, 1226 (D.C. 2016) (internal quotation marks omitted). The D.C. Anti-

SLAPP Act provides a party defending against a SLAPP with procedural tools to

protect themselves from “meritless” litigation. Id. at 1226–27; accord Fridman v.

Orbis Bus. Intelligence Ltd., 229 A.3d 494, 502 (D.C. 2020).            One of the

procedural tools conferred on a defendant by the statute is the ability to file a

special motion to dismiss a complaint in order to bring an expedited end to the

litigation. See D.C. Code § 16-5502.



      In litigating this motion, the defendant must “make[] a prima facie showing

that the claim at issue arises from an act in furtherance of the right of advocacy on

issues of public interest.” D.C. Code § 16-5502(b). The statute defines an “[a]ct in

furtherance of the right of advocacy on issues of public interest” to mean, in

relevant part, “[a]ny written or oral statement made . . . [i]n a place open to the

public or a public forum in connection with an issue of public interest.” D.C. Code

§ 16-5501(1)(A)(ii). An “[i]ssue of public interest” is defined as “an issue related
                                          4

to health or safety; environmental, economic, or community well-being; the

District government; a public figure; or a good, product, or service in the market

place.” D.C. Code § 16-5501(3). The statute expressly omits from its definition of

an issue of public interest “private interests, such as statements directed primarily

toward protecting the speaker’s commercial interests rather than toward

commenting on or sharing information about a matter of public significance.”

D.C. Code § 16-5501(3).



      Once the defendant has made this prima facie showing, which is “not

onerous,” Doe No. 1 v. Burke (“Burke I”), 91 A.3d 1031, 1043 (D.C. 2014)

(internal quotation marks omitted), “the burden shifts to the . . . plaintiff, who must

demonstrate that the[ir] claim is likely to succeed on the merits,” Mann, 150 A.3d

at 1227 (footnote and internal quotation marks omitted). If the plaintiff cannot

carry their burden, the defendant’s motion must be granted and the lawsuit

dismissed with prejudice.     D.C. Code § 16-5502(b), (d).        The trial “court is

required to hold an ‘expedited hearing’ on the motion and to issue a ruling ‘as soon

as practicable after the hearing.’” Mann, 150 A.3d at 1232 (quoting D.C. Code

§ 16-5502(d)).    The denial of a special motion to dismiss is immediately

appealable. Id. at 1228.
                                          5

               II. Factual Background and Procedural History



      SAPRAC and IGA are organizations in the Washington, D.C. area that

publicize and promote discussion of issues pertinent to the Persian Gulf Region.

SAPRAC holds itself out as a lobbying organization working to promote U.S.-

Saudi relations, and IGA self-identifies as an independent and nonpartisan think

tank. Mr. Al-Ansari and Mr. Al-Ahmed founded SAPRAC and IGA, respectively,

and each represents his organization publicly in a variety of media, including

television interviews and written work.



      After SAPRAC arranged for the Secretary General of the World Muslim

League to speak at the 2018 Conference of Presidents of Major American Jewish

Organizations about religious tolerance in Islamic communities, Mr. Al-Ahmed

published an article on IGA’s website criticizing SAPRAC’s inclusion among the

conference organizers. The article denounced the conference’s organizers, the

leadership of major Jewish organizations, and the Washington Institute for Near

East Policy for “invit[ing]” SAPRAC—an organization identified in the IGA

Parties’ complaint as an agent for the Saudi government—to participate in an event

focused on “emerging tolerance . . . in the Muslim world.” The article questioned

SAPRAC’s participation because of Mr. Al-Ansari’s links through his father to
                                         6

“virulent anti-Semitism” and “violent Islamic intolerance” of Judaism. Mr. Al-

Ahmed called on Mr. Al-Ansari to distance himself from his father and appealed to

other organizations to denounce SAPRAC.



      Subsequently, a blogger allegedly interviewed Mr. Al-Ansari and published

purported statements by him responding to Mr. Al-Ahmed’s critique. In the post,

the blogger briefly summarized Mr. Al-Ahmed’s article. He then quoted Mr. Al-

Ansari as defending his father and countering that Mr. Al-Ahmed “cares nothing

for the sincere shared collective of ideas and cultures.” In addition, Mr. Al-Ansari

allegedly called Mr. Al-Ahmed “a terrorist himself” and asserted that Mr. “Al-

Ahmed and his cronies” at IGA were “dangerous” and “subversive”; that Mr. Al-

Ahmed “will use any means to exterminate the prospects of a peaceful world” and

“will destroy anything in his path, even if he has to kill it to get there”; and,

similarly, that Mr. Al-Ahmed and the IGA “will use any destructive means

possible to promote their own misguided agenda of their own brand of terrorism.”

The SAPRAC Parties deny that Mr. Al-Ansari made these statements.



      The IGA Parties sued the SAPRAC Parties for defamation, false light

invasion of privacy, and intentional infliction of emotional distress. Rather than

answering the complaint, the SAPRAC Parties filed a special motion to dismiss
                                        7

pursuant to the Anti-SLAPP Act. The trial court denied the motion without a

hearing, 1 reasoning that the SAPRAC Parties had not made the prima facie

showing that they were defendants in a SLAPP.



      Specifically, the trial court ruled that the SAPRAC Parties failed to show

that the claims against them arose “from an act in furtherance of the right of

advocacy on issues of public interest.”      The trial court acknowledged that

“[r]elations between the Gulf Region (including Saudi Arabia) and the United

States [were] surely related to both economic and community well-being,” and

thus constituted an issue of public interest. But the court concluded that Mr. Al-

Ansari’s statements were not “related to” that topic.      Rather, they “related

primarily to Al-Ahmed himself,” who the court ruled was neither a general- nor a

limited-purpose public figure. 2 Because the court ruled that the SAPRAC Parties

had not made a prima facie case that they were defendants in a SLAPP, the court

did not advance to the second step of the inquiry to determine whether the IGA



      1
         The SAPRAC Parties also filed a motion to dismiss under Super. Ct. Civ.
R. 12(b)(6). The trial court granted this motion in part and denied it in part. We
do not address this motion in this appeal.
      2
         See Burke I, 91 A.3d at 1041 (adopting the “definition of public figure
used throughout defamation law” for purposes of the Anti-SLAPP Act (internal
quotation marks omitted)).
                                            8

Parties had shown that they were likely to succeed on the merits. This appeal of

the trial court’s ruling followed. 3



                                       III. Analysis



       A. The Hearing Requirement for a Special Motion to Dismiss


       As a procedural matter, the SAPRAC Parties claim that the trial court erred

in failing to hold a hearing pursuant to D.C. Code § 16-5502(d) before making its

ruling on their special motion to dismiss. We review this question of statutory

interpretation de novo. See Mann, 150 A.3d at 1233.



       “The primary and general rule of statutory construction is that the intent of

the lawmaker is to be found in the language that he has used.” Thorne v. United

States, 55 A.3d 873, 878 (D.C. 2012). Section 16-5502(d) expressly provides that

“[t]he court shall hold an expedited hearing on the special motion to dismiss, and

       3
        The SAPRAC Parties filed a motion for relief from judgment pursuant
to Superior Court Civil Rule 59 before they filed a Notice of Appeal from the
denial of their special motion to dismiss. The trial court subsequently denied the
Rule 59 motion. The SAPRAC Parties did not file a separate notice of appeal from
the Rule 59 order. See generally Hawkins v. Howard Univ. Hosp., 151 A.3d 900,
903 (D.C. 2017) (discussing the procedure under D.C. Court of Appeals Rule
4(a)(4)(B), if a Rule 59 motion is pending when a Notice of Appeal is filed).
                                         9

issue a ruling as soon as practicable after the hearing.” The word “hearing” is not

defined in the statute, but we generally construe undefined terms “according to

their ordinary sense and with the meaning commonly attributed to them,”

Naccache v. Taylor, 199 A.3d 181, 184 (D.C. 2018) (internal quotation marks

omitted), “taking into account the context in which they are employed.” Flores v.

United States, 37 A.3d 866, 868 (D.C. 2011) (internal quotation marks omitted).



      We conclude that the directive in D.C. Code § 16-5502(d) to a trial court to

“hold a[] . . . hearing” before ruling on a special motion to dismiss requires that

court to conduct a real-time proceeding (attended in person or remotely accessed)

at which the parties may present arguments or evidence to a judge, as is

appropriate under the circumstances.      This understanding is supported by the

dictionary definition of the word “hearing” as “[a] judicial session, usu[ally] open

to the public, held for the purpose of deciding issues of fact or of law, sometimes

with witnesses testifying.” See Hearing, Black’s Law Dictionary (11th ed. 2019).

And it is consistent with our interpretation of judicial “hearing” requirements in

other statutes, for example, D.C. Code § 23-110 4 and the Innocence Protection Act



      4
         D.C. Code § 23-110(c) (2012 Repl.) (“Unless the motion and files and
records of the case conclusively show that the prisoner is entitled to no relief, the
court shall . . . grant a prompt hearing thereon . . . .”).
                                         10

(“IPA”), 5 where a “hearing” is understood to refer to a proceeding that allows real-

time interaction between a judge and the parties, not merely the opportunity to

have the trial court consider written submissions by the parties. See, e.g., Bethea v.

United States, 170 A.3d 192, 193 (D.C. 2017) (reversing and remanding where

trial court failed to hold a “hearing” pursuant to D.C. Code § 23-110(c) to allow

movant to substantiate his arguments and instead “summarily” denied his motion);

Bouknight v. United States, 867 A.2d 245, 250, 257–58 (D.C. 2005) (affirming trial

court’s denial of Innocence Protection Act motion “without another [separate from

§ 23-110] hearing,” where trial court had “review[ed] the parties’ written

submissions”); Smith v. United States, 608 A.2d 129, 130–31, 133 (D.C. 1992)

(reversing trial court’s denial of § 23-110 motion without a hearing, where trial

court ruled on basis of motion, “files and records of the case,” and appellant’s

“additional submissions in support of his motion”).



      These examples of statutory hearing requirements demonstrate not only that

it is well understood in the District’s courts that a “hearing” contemplates a real-

time, interactive proceeding, but also that our legislative bodies know how to draft



      5
         D.C. Code § 22-4135(e)(1) (2012 Repl.) (“Unless the motion and files and
records of the case conclusively show that the movant is entitled to no relief, the
court shall . . . grant a prompt hearing thereon . . . .”).
                                         11

statutes that give trial courts some discretion not to hold a hearing. In both D.C.

Code § 23-110 and the IPA, the legislature (Congress and the Council of the

District of Columbia, respectively) created exceptions to the hearing requirements,

allowing for a decision on “the motion and files and records of the case” if they

“conclusively show” no relief is warranted. See supra notes 4 & 5. By contrast,

the Anti-SLAPP Act’s hearing requirement is categorical: “The court shall hold an

expedited hearing . . . .” D.C. Code § 16-5502(d) (emphasis added). Accordingly,

we conclude that the trial court erred when it did not hold a hearing as required by

the statute. 6



       The IGA Parties acknowledge that the “traditional” understanding of a

hearing is a real-time, interactive proceeding as discussed above. But, relying on

two cases interpreting the word “hearing” in the context of challenges to federal




       6
          The trial court acknowledged error when it denied the SAPRAC Parties’
Rule 59 motion, see supra note 3, but the court concluded that the error was
harmless. Order Den. Defs.’ Opposed Mot. to Alter, Amend, or Vacate the
Judgment, Mar. 29, 2019, at 5 (explaining that “[w]hile the Court agrees that the
statute provides for a hearing, this Court ultimately found that Plaintiffs’ claims do
not arise from an act in furtherance of the right of advocacy on issues of public
interest,” and thus “[d]efendants cannot show prejudice based on this Court
decision to rule without a hearing”).
                                          12

administrative rulemaking and rate setting, respectively, 7 they argue that we should

interpret the hearing requirement under D.C. Code § 16-5502(d) differently and

hold that it is satisfied if the court accepts and considers written submissions before

ruling. The IGA Parties’ interpretation of D.C. Code § 16-5502(d) ignores the full

text of this provision, which conceives of an “expedited hearing” as an event to be

“h[e]ld,” at a particular point in time, after which the court must “issue a ruling as

soon as practicable.” 8 Moreover, we fail to see what bearing case law discussing


      7
         United States v. Florida E. Coast Ry. Co., 410 U.S. 224 (1973) and ICC v.
Louisville & Nashville R.R. Co., 227 U.S. 88 (1913).
      8
         Consistent with the Superior Court’s Rules, this hearing supplements the
written filings submitted by the parties; it is not obviated by them. See Super. Ct.
Civ. R. 12-I(h) (providing inter alia that “[a] party may specifically request an oral
hearing by endorsing at the bottom of the party’s motion or opposition, above the
party’s signature, ‘Oral hearing requested.’”). The IGA Parties argue that Rule 12-
I(h) recognizes a distinction between hearings that are “oral” and those that are not.
On the contrary, the Rule uses the words “oral hearing” and “hearing”
interchangeably, demonstrating that the terms are understood to have the same
meaning in Superior Court:
             Rule 12-I(h) Hearing: When Allowed. A party may specifically
             request an oral hearing by endorsing at the bottom of the party’s
             motion or opposition, above the party’s signature, “Oral Hearing
             Requested”; but the Court in its discretion may decide the motion
             without a hearing. If the judge assigned to the case decides to hold a
             hearing on the motion, that judge must give to all parties appropriate
             notice of the hearing and may specify the matters to be addressed at
             the hearing and the amount of time afforded to each party. . . .
Rule 12-I(i), specifying the procedure if one party fails to appear “at the time the
case is called for hearing on a petition or motion,” likewise draws no distinction
between an “oral hearing” and a “hearing,” and contemplates the latter to refer to a
live proceeding distinct from the submission of motions. Super. Ct. Civ. R. 12-I(i).
                                           13

hearing requirements for federal administrative rulemaking has on our

interpretation of the District’s Anti-SLAPP Act, which creates a distinct procedural

tool to be used to combat certain lawsuits filed in court. Cf. United States v. Fla.

E. Coast Ry. Co., 410 U.S. 224, 239 (1973) (acknowledging that the term

“hearing” has a distinct meaning in the administrative rule-making context).



      The IGA Parties additionally argue that allowing the trial court to dispense

with a real-time, interactive proceeding advances the objective of the Anti-SLAPP

statute to expeditiously terminate the litigation of SLAPPs. But, as discussed, the

language of the statute controls and it expressly builds in time for an “expedited

hearing,” after which the court should “issue a ruling as soon as practicable.” D.C.

Code § 16-5502(d). Beyond the text of § 16-5502(d), other provisions of the

statute demonstrate that the Council’s aim to promptly terminate the litigation of

SLAPPs was tempered by an underlying goal to ensure that both parties had

opportunity to flesh out their arguments. In particular, § 16-5502(c)(2) allows the

trial court to authorize targeted discovery if it appears this “will enable the plaintiff

to defeat the motion.” Surely, if the plaintiff in a SLAPP, whose “meritless

claims” the statute seeks to deter, Mann, 150 A.3d at 1239, may engage in limited

discovery without injecting undue delay into the resolution of a special motion to

dismiss, the court may conduct a real-time, interactive proceeding so the parties
                                         14

can be heard on the expedited motion after they have submitted written pleadings

without defeating the aims of the statute.



      Finally, we disagree that the legislative history, such as it is, indicates that

the Council sought to promote speed over process by dispensing with a hearing

requirement as that is generally understood in the District’s courts. 9 The Council

acknowledged that it was enacting the District’s statute against the backdrop of a

myriad of anti-SLAPP statutes from other states. See Report on Bill 18–893, at 3.

Some of these statutes instruct courts to swiftly resolve SLAPPs without

specifically requiring a hearing. 10 Had the Council wished to similarly streamline

the resolution of Anti-SLAPP motions, it could have followed one of these models

and omitted the language “hold a[] . . . hearing” from D.C. Code § 16-5502(d).

The Council opted not to do so and included an “expedited hearing” requirement.




      9
         The Committee Report contains no detailed discussion of the statute’s
hearing requirement. See “Anti-SLAPP Act of 2010,” D.C. Council, Report on
Bill 18–893, at 7 (Nov. 18, 2010).
      10
           E.g., Ind. Code § 34-7-7-9(c) (2020) (“The court shall make its
determination based on the facts contained in the pleadings and affidavits filed and
discovered under the expedited proceeding”); Me. Stat. tit. 14, § 556 (2019) (“In
making its determination, the court shall consider the pleading and supporting and
opposing affidavits stating the facts upon which the liability or defense is based.”).
                                         15

      For all of these reasons, we hold that, before a trial court may rule on a

special motion to dismiss, it must, pursuant to D.C. Code § 16-5502(d), hold a real-

time “hearing” (attended in person or remotely accessed), at which the parties may

present arguments or evidence to a judge, as is appropriate under the

circumstances. The failure to conduct such a proceeding in this case was error.



      B. The Prima Facie Case Requirement for a Special Motion to Dismiss


      Our analysis does not end with the determination that a hearing should have

been held. The SAPRAC Parties argue that (1) the trial court additionally erred by

mistakenly concluding that they had failed to make the prima facie showing

required by D.C. Code § 16-5502(b) that “the claim at issue arises under an act in

furtherance of the right of advocacy on issues of public interest”; (2) pursuant to

the statute, the burden should have shifted to the IGA Parties to show that their

“claim is likely to succeed on the merits”; and (3) because the IGA Parties cannot

carry this burden, the special motion to dismiss should be granted. For their part,

the IGA Parties argue that, because the trial court correctly determined that the

SAPRAC Parties had failed to make the requisite prima facie showing, we should

affirm because “there is no way in which [the failure to hold a hearing] affected the

substantial rights of the parties.” Because these arguments implicate whether

remand is required and what should be litigated on remand, we turn to examine the
                                         16

prima facie showing requirement for a special motion to dismiss under D.C. Code

§ 16-5502(b) and the relevant definitional provisions in D.C. Code § 16-5501.

This is the first time we have had occasion to interpret this statutory language. Our

review is de novo. See Mann, 150 A.3d at 1233.



      Preliminarily, we note that both parties invite us to follow the precedent of

other states, including California and Texas, interpreting their anti-SLAPP statutes.

We decline to do so. Although numerous other states have enacted anti-SLAPP

legislation espousing the same general goals as our statute, see Report on Bill 18–

893, at 2–3; see also discussion supra Section III.A, those statutes vary in language

and scope, and state courts have interpreted them in divergent ways. Compare,

e.g., Tex. Civ. Prac. & Rem. Code § 27.001(3), (7) (West 2015), and Lippincott v.

Whisenhunt, 462 S.W.3d 507, 509 (Tex. 2015) (extending anti-SLAPP protections

to statements made entirely in private so long as they touch on an issue of public

concern), with, e.g., Cal. Civ. Proc. Code § 425.16(e)(3) (West 2016), and D.C.

Code § 16-5501(1)(A)(ii) (requiring that the statement be made “[i]n a place open

to the public or a public forum” to receive protection under anti-SLAPP statute);

compare also, e.g., FilmOn.com Inc. v. DoubleVerify Inc., 439 P.3d 1156, 1166

(Cal. 2019) (holding that under California’s anti-SLAPP act, a statement must

“contribute[] to” or “participate[] in or further[] some public conversation on the
                                         17

issue” of public interest in order to be “in connection with” that issue), with, e.g.,

ExxonMobil Pipeline Co. v. Coleman, 512 S.W.3d 895, 900 (Tex. 2017) (holding

that a statement need not “specifically mention” or have “more than a tangential

relationship” to the public issue to receive protection under Texas’s anti-SLAPP

statute; rather, the statement need only be “in connection with” that public issue

(internal quotation marks omitted)). Rather than selectively follow other state

court decisions, we return to basic principles of statutory interpretation to construe

the D.C. Anti-SLAPP Act and look to the plain language of the statute. See

District of Columbia v. Place, 892 A.2d 1108, 1111 (D.C. 2006).



      Section 16-5501(3) expansively defines an “[i]ssue of public interest” to

encompass issues that “relate[] to” a set of wide-ranging, and somewhat nebulous,

categories, among them “health,” “safety,” and “environmental, economic, or

community well-being.” This drafting choice indicates both that issues of public

interest should be liberally interpreted and that the statements need not explicitly

refer to a qualifying topic. Further, although the definition expressly carves out

“private interests,” it does so in a manner that suggests that intermixing public and

private interests is not disqualifying. A statement may still relate to an issue of

public interest so long as it is not “directed primarily” at a private interest. D.C.

Code § 16-5501(3). Lastly, § 16-5501(1)(A)(ii) adds even more play in the joints
                                        18

by providing that, to qualify for protection from a SLAPP as an “act in furtherance

of the right of advocacy on issues of public interest,” a statement need only be “in

connection with an issue of public interest,” rather than, for example, “about” or

“directly concerning” such an issue. 11 While these overlapping definitions are

somewhat cumbersome and do not lend themselves to a linear reading, we must

accept the Council’s language and the corresponding breadth of coverage it confers

on “issue[s] of public interest.”



      Looking beyond D.C. Code § 16-5501, we must place its definitional text in

functional context. See Thomas v. United States, 171 A.3d 151, 153 (D.C. 2017)

(“Interpreting a statute or a regulation is a holistic endeavor, whereby we consider

a statute in the context of its entire statutory scheme and the language of

surrounding and related paragraphs.” (internal quotation marks omitted)).         A

special motion to dismiss under D.C. Code § 16-5502 triggers a burden-shifting

mechanism: The filing party must make a “not onerous,” Burke I, 91 A.3d at 1043

(internal quotation marks omitted), “prima facie showing that the claim at issue

      11
         The statute also incorporates a publication requirement for a statement,
which may be oral or written. In this case, neither party disputes that Mr. Al-
Ansari’s alleged statements to an interviewer, incorporated in a blog post, were
published “in a place open to the public or a public forum,” D.C. Code § 16-
5501(1)(A)(ii).
                                         19

arises from an act in furtherance of the right of advocacy on issues of public

interest.” 12 D.C. Code § 16-5502(b). The burden then shifts to the nonmoving

party to justify continued litigation of the claim by showing a likelihood of success

on the merits, by far the meatier of the statute’s two steps. See Mann, 150 A.3d at

1237 (explaining that Anti-SLAPP Act’s procedures “impose requirements and

burdens on the claimant that significantly advantage the defendant,” “without

placing a corresponding evidentiary demand on the defendant who invokes the

Act’s protection”); see also id. at 1240–62 (analyzing the second step). This

burden-shifting mechanism appears designed to swiftly subject to greater scrutiny

claims based on statements concerning matters that are arguably of public concern,

while allowing claims that arise from purely or predominantly private disputes to

proceed along the normal litigation path (which has its own means of weeding out

legally or factually baseless claims, see Super. Ct. Civ. R. 12(b)). See Report on

Bill 18–893, at 4 (explaining that the special motion to dismiss gives SLAPP



      12
         We cannot agree with the IGA Parties’ contention that a defendant must
concede making the alleged statements to invoke the protection of the Anti-SLAPP
Act and file a special motion to dismiss. The statute requires that the defendant
“make[] a prima facie showing that the claim at issue arises from” the type of
conduct protected by the statute. D.C. Code § 16-5502(b) (emphasis added). It
does not require proof that the act underlying the claims actually occurred, which
would undercut the statute’s goal of giving defendants in a SLAPP an opportunity
to “economically dispense [with] litigation” implicating acts of public advocacy.
Report on Bill 18–893, at 4.
                                        20

defendants “substantive rights to expeditiously and economically dispense [with]

litigation aimed to prevent their” public advocacy). The fact that showing a claim

concerns a statement “in connection with an issue of public interest” does not

immediately warrant dismissal, but instead only invokes the burden-shifting

procedure, reinforces our understanding that what amounts to a statement “in

connection with an issue of public interest” should be generously construed to

advance the goal of the statute, to “deter SLAPPs.” Mann, 150 A.3d at 1235.



       Based on this understanding of the relevant text of the Anti-SLAPP Act, we

hold that the SAPRAC Parties made at least a prima facie case that Mr. Al-

Ansari’s alleged statements were “in furtherance of the right of advocacy on issues

of public interest.” D.C. Code § 16–5502(a). Although the trial court seemed to

cast the “suggested conflict between the parties” as a purely interpersonal matter

and ruled that these statements “related primarily to Mr. Al-Ahmed,” we conclude

that the statements did not reflect a purely or even “primarily” private dispute,

D.C. Code § 16-5501(3), and were sufficiently connected to several issues of

public interest. 13


       13
          In concluding that Mr. Al-Ansari’s alleged statements were not “in
connection with an issue of public interest,” the trial court found that Mr. Al-
Ahmed was not a public figure. See Burke I, 91 A.3d at 1041–42. Because this
determination also appears to have been based on the trial court’s narrow
                                                                   (continued…)
                                        21

      To be sure, the statements mostly focused on Mr. Al-Ahmed as an

individual. But, as the post in which they were published stated at the outset, they

were made in the context of “a firestorm . . . between two competing Mid-East

special interest groups.” The larger concern was related to issues of community

well-being: who should participate in a “major policy conference” about religious

tolerance “in the Muslim world”; whether SAPRAC, alleged by the IGA Parties to

be a Saudi-government affiliated entity, should be included in such a policy

discussion; and whether U.S. policy groups should interact with an entity like

SAPRAC.     It was in this context that Mr. Al-Ansari, responding to Mr. Al-

Ahmed’s critiques of SAPRAC and Mr. Al-Ansari’s father, allegedly called Mr.

Al-Ahmed “a terrorist himself” and asserted that Mr. Al-Ahmed and his “cronies”

at IGA were “dangerous,” “subversive,” and willing to “use any destructive means

possible,” including “kill[ing],” “to promote their own misguided agenda of their

own brand of terrorism.” 14 In short, these attacks on Mr. Al-Ahmed and IGA



(…continued)
conception of the relevant controversy, we authorize the SAPRAC Parties, if they
wish, to seek further consideration of this issue on remand, consistent with the
principles in this opinion.
      14
           The SAPRAC Parties also assert that the alleged statements relate to
“safety” under D.C. Code § 16-5501(3). Their argument appears founded on the
fact that Mr. Al-Ansari used certain words when talking about the IGA Parties, for
example, describing them as “dangerous” and asserting that Mr. Al-Ahmed would
“destroy anything in his path, even if he has to kill it to get there.” We are
                                                                    (continued…)
                                          22

appear to have been fueled by differing policy views, and their apparent purpose to

discredit Mr. Al-Ahmed and IGA and to elevate SAPRAC in the larger policy

debate sufficiently connects these statements to an “issue of public interest.” 15



      Because the SAPRAC Parties carried their prima facie burden, their special

motion to dismiss should not have been summarily denied. Instead, the trial court

should have turned to the second step of the inquiry, whether the IGA Parties could

show they were likely to succeed. D.C. Code § 16-5502(b). We disagree with the

SAPRAC Parties that we can examine this issue in the first instance. We remand

the case to the trial court to hold a hearing, see supra Section III.A., and rule on

this question. See van Leeuwen v. Blodnikar, 144 A.3d 565, 569 (D.C. 2016).




(…continued)
skeptical that a defendant may invoke the protections of the Anti-SLAPP Act
simply because they used a specific glossary of words in the alleged statements
giving rise to the SLAPP, but we need not resolve this question.
      15
           This is not to say that we endorse the use of disparaging discourse in
policy debates, and we note that the farther a speaker strays from a more nuanced
explication of disagreements about thoughts and ideas, the easier it may be for the
target of their speech to show that their statements “contain[] or impl[y] provably
false statements of fact.” Mann, 150 A.3d at 1242 (internal quotation marks
omitted).
                                       23

                                      IV.



      For the foregoing reasons, we reverse and remand for proceedings consistent

with this opinion.




                                                       So ordered.